 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4        rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5   IAN CLAIR MACDOWELL

 6
 7              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 8   IAN CLAIR MACDOWELL,                               Case No. 2:19-00065-AC

 9        Plaintiff,                                    STIPULATION AND PROPOSED ORDER RE
                                                        SCHEDULING ORDER EXTENDING TIME
10   v.                                                 FILED BY IAN CLAIR MACDOWELL

11   ANDREW M. SAUL, Commissioner of
     Social Security,
12
          Defendant.
13
14        The parties hereby stipulate and agree this date of March 30, 2020, subject to the Court’s
15   approval and order, that there is good cause to extend time and to modify the scheduling order, ECF
16   No. 13, and that Plaintiff’s time to move for summary judgment and/or remand be extended from
17   March 26, 2020 to April 25, 2020 with all other deadlines likewise extended. This is Plaintiff’s first
18   extension of time.
19        The good cause supporting this stipulation includes our evaluation that current motion status
20   cannot with diligence meet professional standards given the impact of the corona virus impact on
21   workload.
22
23
24        / / /
25
26
27        / / /
28

                                                        1
     STIPULATION AND PROPOSED ORDER                                                    Case No. 2:19-00065-AC
 1   WEEMS LAW OFFICES                      McGREGOR W. SCOTT, U.S. Attorney
                                            DEBORAH LEE STACHEL, Regional Chief
 2                                            Counsel, Region IX, Soc. Sec. Admin.
                                            ASIM MODI, Sp. Asst. U.S. Attorney
 3
     /s/Robert C. Weems               By:   /s/ ASIM MODI
 4   Robert C. Weems,                       Asim Modi, Sp. Asst. U.S. Attorney, Attorneys
     Attorney for Plaintiff                 for Defendant
 5
     SO ORDERED:
 6
 7
     Date:   March 30, 2020
 8                                          ALLISON CLAIRE
                                            UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
     STIPULATION AND PROPOSED ORDER                                      Case No. 2:19-00065-AC
